      Case 1:10-cr-00138-WMS-JJM Document 79 Filed 01/25/21 Page 1 of 4




UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF NEW YORK

JAMES PAUL SUMMERS,

                           Petitioner,

       v.                                                      DECISION AND ORDER
                                                                   10-CR-138S
                                                                   13-CV-281S
UNITED STATES OF AMERICA,

                           Respondent.



       On September 29, 2014, this Court denied Petitioner James Paul Summers’s

motion to set aside, vacate, or correct his sentence under 28 U.S.C. § 2255.         See

Summers v. United States, Nos. 10-CR-138S, 13-CV-281S, 2014 WL 4829207 (W.D.N.Y.

Sept. 29, 2014. 1) (Docket No. 71.) The United States Court of Appeals for the Second

Circuit dismissed Summers’s appeal of that decision on July 22, 2015. (Docket No. 74.)

Now pending is Summers’s motion to set aside this Court’s previous decision under Rule

60 of the Federal Rules of Civil Procedure. (Docket No. 78.) For the reasons below,

Summers’s motion is denied.

       Summers maintains that he has discovered new evidence through Freedom of

Information Act requests that shows that the evidence underlying his convictions was

obtained in violation of his Due Process rights because state authorities allegedly shared

investigative information with federal authorities improperly. (Motion, Docket No. 78, ¶¶




1 Docket No. 69.

                                            1
      Case 1:10-cr-00138-WMS-JJM Document 79 Filed 01/25/21 Page 2 of 4




8-9, 11.)

       Rule 60 permits a court to correct clerical mistakes, oversights, and omissions, as

well as relieve a party from a final judgment, order, or proceeding. Fed. R. Civ. P. 60 (a)

and (b). Under the rule, relief from a final judgment, order, or proceeding may be granted

for the following reasons:

              (1) mistake, inadvertence, surprise, or excusable neglect;

              (2) newly discovered evidence that, with reasonable
                  diligence, could not have been discovered in time to move
                  for a new trial under Rule 59(b);

              (3) fraud (whether previously called intrinsic or extrinsic),
                  misrepresentation, or misconduct by an opposing party;

              (4) the judgment is void;

              (5) the judgment has been satisfied, released or discharged;
                  it is based on an earlier judgment that has been reversed
                  or vacated; or applying it prospectively is no longer
                  equitable; or

              (6) any other reason that justifies relief.

Fed. R. Civ. P. 60 (b).

       A motion seeking relief under Rule 60 (b) “must be made within a reasonable

time—and for reasons (1), (2), and (3) no more than a year after the entry of the judgment

or order or the date of the proceeding.” Fed. R. Civ. P. 60 (c). Such motions are granted

only in Aextraordinary circumstances@ when it is necessary to Aoverride the finality of

judgments in the interest of justice.@ Andrulonis v. United States, 26 F.3d 1224, 1235

(2d Cir. 1994); see also Nemaizer v. Baker, 793 F.2d 58, 61 (2d Cir. 1986) (noting that

A[s]ince 60 (b) allows extraordinary judicial relief, it is invoked only upon a showing of


                                              2
      Case 1:10-cr-00138-WMS-JJM Document 79 Filed 01/25/21 Page 3 of 4




exceptional circumstances@).

      When evaluating a Rule 60 (b) motion, courts strive to Astrike[ ] a balance between

serving the ends of justice and preserving the finality of judgments.@ Nemaizer, 793 F.2d

at 61. The decision to grant relief under Rule 60 (b) is left to the Asound discretion@ of

the district court. In re Lawrence, 293 F.3d 615, 623 (2d Cir. 2002) (citing Parker v.

Broad. Music, Inc., 289 F.2d 313, 314 (2d Cir. 1961)).

      In the § 2255 habeas context, relief under Rule 60 (b) is available “only when the

Rule 60 (b) motion attacks the integrity of the previous habeas proceeding, rather than

the underlying criminal conviction.” Harris v. United States, 367 F.3d 74, 77 (2d Cir.

2004) (relying on Rodriguez v. Mitchell, 252 F.3d 191 (2d Cir. 2001)). This limitation is

necessary to prevent circumvention of the statutory restrictions governing successive

habeas petitions. See Polanco v. United States, 14-CV-01540 (TPG), 11-CR-00002

(TPG), 2017 WL 4330373, at *2 (S.D.N.Y. Sept. 27, 2017) (citing Arroyo v. United States,

No. 01-CV-7165 (AGS), 2007 WL 1180549, at *2 (S.D.N.Y. Apr. 23, 2007)). When such

a motion lacks merit, the court should simply deny it as it would any other Rule 60 motion,

rather than treat it as a successive habeas petition. Harris, 367 F.3d at 82.

      Here, Summers does not attack the integrity of the previous habeas proceeding;

rather, he seeks to re-open the habeas proceeding to attack his underlying criminal

conviction as secured in violation of his Due Process rights. But as set forth above, Rule

60 (b) relief is not available for this purpose. See Harris, 367 F.3d at 77. Granting

Summers’ motion would thus improperly allow him to avoid the statutory restrictions

governing successive petitions.


                                            3
      Case 1:10-cr-00138-WMS-JJM Document 79 Filed 01/25/21 Page 4 of 4




         Moreover, granting relief would contravene the Second Circuit’s recent rejection of

Summers’s efforts to proceed on this allegedly new evidence. On October 13, 2020, the

Second Circuit denied Summers’s motion for leave to file a successive § 2255 motion,

finding that Summers failed to show that the allegedly new evidence was unavailable to

him when he filed his initial § 2255 motion, and that, in any event, he also failed to show

that the new evidence, if accepted by a reasonable factfinder, would have resulted in an

acquittal. (Docket No. 77.) Summers’s motion must therefore also be denied as an

attempt to circumvent the Second Circuit’s decision.

         Finally, Summers’s motion, filed more than six years after this Court’s previous

decision, is untimely under Rule 60 (c)(1), since it seeks relief based on the discovery of

new evidence.

         Accordingly, for these reasons, this Court finds that Summers’s Rule 60 motion

must be denied.



         IT HEREBY IS ORDERED, that Petitioner=s Rule 60 Motion (Docket No. 78) is

DENIED.

         SO ORDERED.

Dated:         January 25, 2021
               Buffalo, New York
                                                            s/William M. Skretny
                                                          WILLIAM M. SKRETNY
                                                         United States District Judge




                                              4
